DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a side of one end surface ... an outer side ... a center ... an axial direction” regarding the support layer, which renders the claim indefinite because the structure of the support layer has not been defined by the claim.  Further, according to Figs. 2 & 5, it appears that “an axial direction” should be “a radial direction”.  
		Claims 2-4 are rejected due to their dependence from Claim 1.  Claims 1-4 will be further treated on the merits as far as they are definite.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Ishizaki (6877418).
	Ishizaki discloses a sliding member (e.g. Figs. 1-2, 10) comprising: a support layer (10b); and a sliding layer (11) provided on a side of one end surface of the support layer configured to slide on a mating member (e.g. Fig. 11, 7), the sliding layer having a hardness set higher toward an outer side than at a center in an axial direction (e.g. sliding layer 11 includes layer 18 made of an iron based material, and layer 19 made of a copper based material, wherein layer 18 made of the harder material extends radially outside of the softer layer 19, Column 4, Lines 43-58).  Wherein the sliding layer has a circular shape in a cross section perpendicular to an axis of the sliding layer (e.g. Fig. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki (6877418).
	Ishizaki discloses a sliding member, as described above, but does not explicitly teach that the sliding layer is porous with a plurality of pores, and a porosity of the sliding layer is from 0.1% to 3.2%.  
	It is known in the art that a porous sliding surface allows the retention of a lubricant on the surface, but that the higher the porosity the lower the bearing load the surface can tolerate before surface damage occurs (e.g. See Sato et al (7255933) Column 5, line 60 - Column 6, Line 4).  Thus it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the sliding surface of Ishizaki such that the sliding layer is porous with a plurality of pores, and a porosity of the sliding layer is from 0.1% to 3.2% as an engineering expedient for the purpose of improving machine efficiency by enhancing the surface lubrication, and to extend the service life of the machine by preventing wear between mating sliding surfaces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
October 18, 2022